DETAILED ACTION
This action is response to communication:  response to amendments/arguments filed on 12/02/2021.
Claims 1 and 3-21 are currently pending in this application.  
No IDS has been filed for this application.  

Response to Arguments
As per the 112 rejections, applicants’ amendments and arguments are not persuasive.  Applicants have amended the modules to include  a secure storage layer, logging module, and an rules analytic module configured to perform certain actions.  This language still invokes 112f, and upon further reading in the specification, it is unclear how such modules are defined other than by the functions they are performing.  Thus, claims remain rejected under 112b.  Applicants are advised to point to the particular area in the specification where the hardware is clearly defined for such layers/modules/etc.  See 112 rejection below.
Applicants’ arguments concerning the art rejections have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim elements “secure storage layer … configured to create and read…”, “logging module … configured to manage”, and “rules analytic module… adapted and configured to ensure” are limitations that invokes 35 U.S.C. 112(f). However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 
Applicant may:
(a)   Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112 (f); or
(b)   Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)   State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun US Patent Application Publication 2019/0392530 (Kursun) in view of  Yang et al. US Patent Application Publication 2018/0285839 (Yang)

As per claim 1, Kursun teaches a system for data sharing with a plurality of users, from an organization or a consortium of organizations, and checking rule compliance, the system comprising (see paragraph 27, 28, and throughout with users/entity being organizations): a block-based storage system containing data blocks (paragraphs 56-58 with block chain system); wherein the data blocks within the block-based storage system comprise data storage blocks and data provenance blocks (paragraph 58 with transaction and block/record/provenance); secure storage layer coupled to the block-based storage system configured to create and read the data blocks of the block-based storage system (see paragraph 58 with nodes in blockchain 
Although Kursun teaches data blocks that store blocks and data provenance blocks, Kursun does not teach creating the provenance blocks of the block storage system in response to the logging.  However, this would have been obvious.  FOr example, see Yang (Figure 5, paragraph 58 with generating audit log on blockchain layer).  See also throughout Yang with checking for compliance based on the provenance (paragraph 19 with apps to provide auditing and verification; see also paragraph 43 with ensuring compliance).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kursun with Yang.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security and trustwhen recording data (paragraphs 2, 3, and 11 of Yang). 

As per claim 3, Kursun teaches wherein the plurality of rules at least one of data collection rules, data sharing rules, privacy rules, and regulatory requirements (paragraph 69; also see paragraph 77). 
	As per claim 4, Kursun teaches wherein the first module is adapted and configured to be a centralized ledger (paragraph 55 with centralized ledger).
	As per claim 5, Kursun teaches wherein the plurality of users are all from the same organization or the same consortion of organizations (pragraphs 27 and 28 wherein users/entities may be organizations).
	As per claim 6, Kursun teaches wherein the third module is adapted and configured to enable at least one of the plurality of users from within the organization or the consortion of organizations to check whether data collection is compliant with at least one of the plurality of rules (paragraph 68 and 80 with compliancy with rules/regulations etc).
	As per claim 7, Kursun teaches wherein the third module is adapted and configured to enable at least one of the plurality of users, outside the organization or the consortion of organizations with confirmation of whether at least one of access to and processing of the data by the system, data sharing, building of models, use of scores and other outputs from models and workflows is compliant with at least one of the plurality of rules (paragraph 85 with 
	As per claim 8, Kursun teaches wherein the first module is adapted and configured to use a block chain (paragraph 32 and throughout with block chains; see also paragraph 56).
	As per claim 9, Kursun teaches wherein the third module is adapted and configured so that at least one of the plurality of users are outside of an organization or consortion of organizations (paragraph 85 with outside sources like regulatory authority; see also paragraph 78 with regulatory nodes maintained and operated by other agencies or institutions).
	As per claim 10, Kursun teaches wherein the third module is adapted and configured to enable at least one of the plurality of users within an organization or the consortion of organizations to check whether data collection is compliant with at least one of the plurality of nodes (paragraph 68 and 80 with compliancy with rules/regulations etc).
	As per claim 11, Kursun teaches wherein the third module is adapted and configured to enable at least one of the plurality of users, outside of the organization or the consortium of organizations, to check whether data collection is compliant with at least one of the plurality of rules (paragraph 85 with reporting and monitoring may be provided to outside sources like regulatory authority; see also paragraph 78 with regulatory nodes maintained and operated by other agencies or institutions). 
 	As per claim 12, Kursun teaches wherein the third module is adapted and configured so that least one of the plurality of users, from within the organization or the consortium of organizations, with confirmation of whether at least one of access to and processing of the data 
	As per claim 13, Kursun teaches wherein the third module is adapted and configured to provide at least one of the plurality of users outside the organization or the consortium of organizations with confirmation of whether at least one of access to and processing of the data blocks by the system, data sharing, building of models, use of scores and other outputs from models and workflows is compliant with at least one of the plurality of rules (see paragraphs 77, 78, 80, and 85).
	As per claim 14, Kursun teaches wherein the second module is adapted and configured to check that data collection is consistent with at least one of the plurality of rules (paragraphs 67, 68, 80, and 85, wherein characteristics like regulatory compliance, data health, data security are examples of elements of data collection).
	As per claim 15, Kursun teaches wherein the second module is adapted and configured to check that the use of scores and other outputs from models and workflows is compliant with at least one of the plurality of rules (paragraphs 67, 68, 80, and 85, wherein characteristics like data compliance and data health are examples of scores).
	As per claim 16, Kursun teaches wherein the second module is adapted and configured to check that access to and processing of the data modules by the system is compliaint with at least one of the plurality of rules (paragraphs 67, 68, 80, and 85 wherein characteristics like 
	As per claim 17, Kursun teaches wherein the second module is adapted and configured to check whether at least one of data sharing and building of models is consistent with at least one of the plurality of rules (paragraphs 67, 68, 80, and 85 wherein privacy and characteristics of chains are examples of data sharing and building of models).
	As per claim 18, Kursun teaches wherein a log of access to the data blocks by the system is saved to the first module (Kursun paragraph 74 with tracking of content data, block chain data, etc). 
	As per claim 19, Kursun teaches wherein the third module is adapted and configured to enable at least one of the plurality of users outside the organization or the consortium of organizations with confirmation of whether data collection is compliant with at least one of the plurality of rules (paragraph 85 with reporting and monitoring may be reported; central regulatory authority may provide confirmation or penalty).
	As per claim 20, Kursun teaches wherein the third module is adapted and configured to enable at least one of the plurality of users from within the organization or the consortium of organizations to check whether at least one of access to and processing of the data blocks by the system, data sharing, building of models, and use of scores and other outputs from models and workflows is compliant with at least one of the plurality of rules (see paragraphs 66-68 and 80 with nodes monitoring compliance with rules).
	As per claim 21, Kursun as modified teaches wherein said data provenance data blocks comprise immutable records of interactions with said data storage blocks (Yang paragraph 13 with immutable blocks of data; also see paragraph 25 with immutable audit log of all activity).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495